—Judgment, Supreme Court, New York County (Emily Goodman, J.), entered November 5, 1999, which granted the petition, annulled respondents’ determination, dated March 4, 1999, which dismissed petitioner’s discrimination complaint, and remanded the matter to respondent Division for a hearing pursuant to Executive Law § 297 (4) (a), unanimously affirmed, without costs.
Despite the factual differences, we affirm essentially for the reasons stated in Sauer v New York State Div. of Human Rights (285 AD2d 372 [decided herewith]), namely that Delta’s unsigned and unsworn “position statement” was inadequate to rebut petitioner’s evidence, which, taken as a whole, was sufficient to warrant a hearing pursuant to Executive Law § 297 (4) (a). Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.